Citation Nr: 1633104	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection of migraine headaches.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for low back disability.  

4.  Entitlement to service connection for bilateral cataracts and glaucoma

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


[The Veteran's appeal seeking entitlement to non-service connected pension is addressed in a separate Board decision.]  


REPRESENTATION

Appellant represented by: Obiorah Fields, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971 and from January 1974 to April 1982.  However, service from April 1982 to March 1986 is considered dishonorable for VA purposes by reason of willful and persistent misconduct.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Board sent the Veteran a letter inquiring if he desired a Board hearing on the matters addressed herein as there was some confusion as to whether he desired such a hearing.  Subsequently, in September 2012, the Veteran notified the Board in writing that he did not wish to appear at a hearing and which asked that the Board consider the case on the merits.  Accordingly, any request for a Board hearing is deemed withdrawn.

In December 2012, the Board remanded the claims to the RO in Louisville, Kentucky in accordance with instructions for claims involving exposure to contaminated water during service at Camp Lejeune.

In a September 2014 decision, the Board denied the claims for service connection for cataracts and glaucoma, diabetes and hypertension and remanded all of the other claims on appeal for further development.  The Veteran appealed the denials.  

In an August 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded these claims back to the Board for action consistent with the joint motion.  Additionally, the AOJ has also returned to the Board the claims subject to the September 2014 remand.  

The Veteran's appeal seeking entitlement to non-service connected pension is addressed in a separate Board decision.  

The issues of entitlement to service connection for cataracts and glaucoma, diabetes, hypertension and prostate cancer and the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine headaches are reasonably shown to have first become manifest during an honorable period of active duty.

2.  The Veteran's athlete's foot is reasonably shown to be related to athlete's foot and cellulitis suffered during service.  

3.  The Veteran's low back disability was not manifest in service or for many years thereafter and is not shown to be related to service.   





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for migraine headaches and athlete's foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for entitlement to service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Migraine headaches

A January 1984 service treatment record shows that the Veteran reported a 2 to 3 year history of headaches and the treating medical professional diagnosed probable non-vascular headaches.  The Veteran's report of headaches occurring for the past 2 to 3 years reasonably indicates that they were present during his honorable period of active duty ending in April 1982.  Also, the Veteran has reported that he has continued to experience headaches since this treatment and the Board does not have a basis for finding this report not credible.  Thus, as the Veteran has been diagnosed with current migraine headaches, the evidence reasonably shows that his current headache disability first became manifest in service.  38 C.F.R. § 3.303. 

A June 2015 VA examiner did find that it was less likely than not the Veteran's current headaches are the result of treatment during his honorable period of service or aggravated by service.  The examiner based this opinion on a separate report made by the Veteran in December 1984 that he had actually experienced headaches since high school (i.e. an onset prior to service).  However, as the Veteran was initially found sound on entrance examination, with no headache disorder noted, the Veteran's December 1984 statement considered with the VA examiner's opinion does not constitute clear and unmistakable evidence that the headache disorder both pre-existed service and was not aggravated by service.   (Notably, while the VA examiner used the terms "clearly and unmistakably" in rendering his opinions, his conclusions were ultimately based on a "less likely than not" standard).  

Thus, for purposes of his claim, the Veteran must be considered as having been sound upon entry into service.  38 C.F.R. § 3.304.  Consequently, resolving any reasonable doubt in his favor, the Board will credit the evidence tending to indicate that the Veteran's headaches did first become manifest during his honorable period of active duty and have continued since that time.  38 C.F.R. § 3.102, 3.303, 3.304.  Accordingly, service connection for migraine headaches is warranted.  Alemany, 9 Vet. App. 518 (1996).  

B.  Athlete's Foot

The Veteran has asserted that he first began having problems with athlete's foot while wearing his boots out on tour during service and that he believed that the problem was treated with a cream in the early 1970s.  The service treatment records show that in July 1975, the Veteran was found to have an infected right 2nd digital toe that was ultimately diagnosed as cellulitis, for which he was prescribed antibiotics.  At an initial visit for the infected toe, the Veteran reported that he did not recall any trauma to the area.  Subsequently, in July 1984, the Veteran was found to have a swollen left foot.  Tinea pedis and probable staph infection were diagnosed and the Veteran was prescribed antibiotics for the infection and also treated for the tinea pedis.  Also, it was noted that the tinea pedis had caused the infection.  

More recent VA medical records show treatment for athlete's foot since 2007.  Also, at a February 2015 compensation and pension examination, the examining physician diagnosed the Veteran with bilateral athlete's foot (tinea pedis) and noted that the service treatment records show treatment for tinea pedis in July 1984.  The examiner found that the current athlete's foot was at least as likely as not caused by left toe/foot/leg pain and swelling with a diagnosis of cellulitis that occurred between April 1982 and March 1986 while on active duty.  However, in a subsequent June 2015 medical opinion, a VA physician opined that the Veteran's toe cellulitis (in 1975) was an acute and transient condition, not a chronic one, and that it would not be connected to a current cellulitis of the toe or foot (also an acute/transient infectious condition, rather than chronic) decades later.  

The Board notes that the latter June 2015 VA opinion addressed cellulitis rather than the Veteran's claimed athlete's foot and also did not discuss that athlete's foot can sometimes cause cellulitis.  See e.g. http://www.mayoclinic.org/diseases-conditions/cellulitis/basics/risk-factors/con-20023471.  Therefore, it is not significantly probative.  Also, although it is not entirely clear whether the February 2015 examiner based his opinion on anything other than the Veteran's dishonorable period of service, he did generally find a connection between the Veteran's cellulitis, which was initially noted during honorable service, and his athlete's foot.  Additionally, athlete's foot, or at least symptoms thereof, is the type of condition that is capable of lay observation and the Board does not have a basis for finding the Veteran's reported observation of it during his honorable period of active duty not credible.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the evidence indicates that the Veteran's current athlete's foot is related to his honorable period of military service and service connection for this disability is warranted.  38 C.F.R. § 3.102, 3.303; Alemany, 9 Vet. App. 518 (1996).

C.  Low back disability

The Veteran has essentially asserted that his current low back disability, diagnosed as lumbar degenerative disc disease and degenerative joint disease, has resulted from wearing a heavy pack during service, especially while serving in the infantry from 1969 to 1971.  

The service treatment records do not show any complaints, findings or diagnoses of any low back pathology.  At his February 1985 separation examination, the Veteran's spine was found to be normal.  Earlier January 1974, and April 1975 examinations also show a normal spine and in medical history reports from January 1974 and April 1979, the Veteran indicated that he had never had, and didn't currently have, any recurrent back pain.  

VA treatment records show that the Veteran was experiencing low back problems at least as early as 2009.  A CT scan done in June of that year due to the Veteran reporting lumbago (i.e. low back pain) produced a diagnostic impression of mild degenerative disc disease at L4-5 and L3-4 and right side facet arthropathy.  Subsequent November 2014 VA lumbosacral spine X-rays produced a diagnostic impression of facet osteoarthritis more than degenerative disc disease.  The osteoarthritis was most significant at L5-S1.  

The above summarized evidence does not show any indication of manifestation of a low back disability during the Veteran's military service or soon thereafter.  Rather it simply tends to indicate a more recent onset of lumbar degenerative disc and joint disease.  

Also, it is important for the Veteran to understand that there is no medical evidence that tends to indicate that this current low back disability is any way related to the Veteran's honorable military service, including his period of infantry service.  

Additionally, the Veteran has not alleged continuity of low back symptomatology since service; rather he has simply asserted that his current low back problems result from his activities during service, including carrying a heavy pack while in the infantry from 1969 to 1971, more than 40 years ago. 

However, as a layperson, without any demonstrated expertise concerning the etiology of low back disability, the Veteran's allegations pertaining to a relationship between current lumbar degenerative joint and disc disease and service are not competent evidence of a medical nexus.   See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Further, while lay testimony from the Veteran's relatives tends to indicate that he suffers from current low back problems, it does not provide any competent evidence of a medical nexus.  Moreover, there is no competent evidence suggesting that the current low back disability is in any way related to the Veteran's claimed herbicide exposure (and once again, the Veteran is not competent to render an opinion on any such relationship).  

The Veteran has also essentially alleged that all of his current claimed disabilities, including the low back disability, are due to exposure to contaminated water at Camp Lejeune.   While he did serve at Camp Lejeune during the time frame when there was water contamination, inasmuch as he is contending that his back disability resulted from exposure to the contaminated water, the Board cannot assign any probative value to this medical assertion.  

In this regard, his back disabilities are not disabilities that have been identified by VA as being associated or potentially associated with the chemical contaminants found at Camp Lejeune; as a layperson without any demonstrated expertise concerning residual disability from chemical water contamination, he is not otherwise competent to provide an opinion concerning any such relationship; and he has not submitted any medical evidence tending to indicate any such association.  See e.g. VA Director of Compensation and Pension Service Training Letter 10-03, April 2010; Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The Board sympathizes with the Veteran's current low back problems.  However, it must follow the controlling law and regulations.  Because the Veteran's low back disability is not shown to have become manifest in service or for many years thereafter and is not otherwise shown to be related to service, including the period of infantry service, the preponderance of the evidence is against this claim and the Board must issue a denial.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Alemany, 9 Vet. App. 518 (1996).

II. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Given the favorable outcome of the claims for service connection for headaches and athlete's foot detailed above, an assessment of VA's duties under the VCAA is not necessary.
 
In regard to the claim for service connection for low back disability, there is no indication or allegation of inadequate notice.

The duty to assist includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished in relation to the claim for service connection for low back disability, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, service personnel records, and pertinent post-service outpatient records, including the record of the June 2009 VA lumbar spine CT scan requested by the September 2014 remand are associated with the claims file.  In specific regard to VA documentation, the Board notes that, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  However, in this case, the Veteran has indicated no such records and all pertinent records have been obtained.   
 
VA has not provided an examination in this case.  VA has no duty to do so because the evidence does not meet even the low threshold of indicating that the Veteran's current low back disability may be associated with any event, injury or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, there is no medical evidence suggesting such a relationship and only a bare lay assertion by the Veteran that such a relationship exists, which is insufficient.  See e.g. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Moreover, there is no assertion of continuity of low back symptomatology since service.  Accordingly, an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006).Waters, 601 F.3d 1274 (Fed. Cir. 2010).  
   
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue its decision.  

ORDER

Service connection of migraine headaches is granted.

Service connection for athlete's foot is granted.

Service connection for low back disability is denied.    
REMAND

In the August 2015 joint motion, the parties found that the Veteran has alleged exposure to herbicides other than in the Republic of Vietnam or Korea and that to date VA has not followed the provisions of VA Adjudication Procedures Manual M21-MR concerning the development of claims based on exposure to herbicides.  The parties then concluded that remand was warranted to ensure proper and complete development of the Veteran's claims based on herbicide exposure.  Accordingly, as both the Veteran's claims for service connection for diabetes and prostate cancer must be considered at least in part as claims based on herbicide exposure (See 38 C.F.R. § 3.307, 3.309); as the claim for service connection for cataracts and glaucoma includes an assertion that these disabilities are secondary to the Veteran's diabetes; and as the Veteran's claim for service connection for hypertension can also be reasonably construed as including an assertion that this disability resulted from alleged herbicide exposure, these claims must all be remanded for further development under the provisions VA Manual M21-MR.  

In addition, as the claim for entitlement to a TDIU is inextricably intertwined with these claims, it must also be remanded.  Moreover, as the Veteran is now service-connected for migraine headaches and athlete's foot, this claim should be readjudicated in light of these newly service connected disabilities, including consideration of referral for extraschedular consideration if the schedular requirements for assignment of a TDIU are not met.  

Accordingly, the case is REMANDED for the following action:
  
1.  Update the record with any recent records of VA treatment or evaluation of migraine headaches, athlete's foot, prostate cancer, diabetes, hypertension, cataracts and glaucoma, which are not already of record.  

2.  Ask the Veteran for the approximate dates, locations, and nature of his alleged exposure to herbicides during service, including while working at the Naval Ammunition Depot in Oahu, Hawaii; at Camp Lejeune, North Carolina; and aboard a Navy vessel.  Also ask him to provide any specific information he has concerning any chemicals other than herbicides that he may have been exposed to during service, including service at the Oahu Naval Ammunition Dump and at Camp Lejeune.  Such information should include the names of any such chemicals (if known), the nature of any such exposure and the approximate dates and locations of such exposure.  

Provide the Veteran with 30 days to submit the requested information.

3.  In regard to the Veteran's assertions of herbicide exposure, follow the remaining procedures contained in Manual M2-1 MR M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7 (pertaining to development of claims involving herbicide exposure in other locations).  

4.  In regard to any allegations of exposure to chemicals other than herbicides, determine whether the Veteran has provided sufficient information to allow for further development to verify such claimed exposure, including referral to JSRRC if appropriate.  If sufficient information has been provided, conduct appropriate further development.  If not, note for the record that sufficient information to allow for further development has not been provided.  

5.  If it is determined that the Veteran was exposed to herbicides and/or other hazardous chemicals during service, conduct any further necessary development, including any necessary VA examinations.  

6.  Review the record to ensure that all remand instructions have been followed.  If not, take appropriate corrective action.  

7.  Readjudicate the claims.  In regard to the claim for a TDIU, assess, if necessary, whether referral for extraschedular consideration is required.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


